Exhibit 10.1

Dova Pharmaceuticals, Inc.

 

Common Stock
($0.001 par value per share)

 

AT-THE-MARKET EQUITY OFFERING SALES AGREEMENT

 

July 27, 2018

 

STIFEL, NICOLAUS & COMPANY, INCORPORATED

787 7th Avenue, 11th Floor

New York, NY 10019

 

Ladies and Gentlemen:

 

Dova Pharmaceuticals, Inc., a Delaware corporation (the “Company”), proposes,
subject to the terms and conditions stated herein, to issue and sell from time
to time to or through Stifel, Nicolaus & Company, Incorporated (“Stifel
Nicolaus”), as sales agent and/or principal (“Agent”), shares (the “Shares”) of
the Company’s common stock, $0.001 par value per share (the “Common Stock”),
having an aggregate offering price of up to $100,000,000 on the terms set forth
in Section 2 of this At-The-Market Equity Offering Sales Agreement (the
“Agreement”).  The Company agrees that whenever it determines to sell Shares
directly to the Agent as principal, it will enter into a separate agreement
(each, a “Terms Agreement”) in substantially the form of Annex I hereto,
relating to such sale in accordance with Section 3 of this Agreement.

 

Section 1.  Representations and Warranties.  Except as disclosed in the
Registration Statement (as defined below) and the Prospectus (as defined below),
the Company represents and warrants to the Agent that as of the date of this
Agreement, any applicable Registration Statement Amendment Date (as defined in
Section 3 below), each Company Periodic Report Date (as defined in Section 3
below), each Applicable Time (as defined in Section 1(a) below) and each
Settlement Date (as defined in Section 2 below):

 

(a)                                 Compliance with Registration Requirements. 
The Company shall file with the Securities and Exchange Commission (the
“Commission”) a registration statement under the Securities Act of 1933, as
amended (the “1933 Act”), on Form S-3, in respect of the Company’s Common Stock
(including the Shares) (collectively, the “Securities”); such registration
statement, and any post-effective amendment thereto, shall have become
effective; and no stop order suspending the effectiveness of such registration
statement or any part thereof shall have been issued and no proceeding for that
purpose shall have been initiated or, to the knowledge of the Company,
threatened by the Commission (the base prospectus filed as part of such
registration statement, and relating to the Shares, is hereinafter called the
“Basic Prospectus”; the various parts of such registration statement, including
all exhibits thereto and any prospectus supplement (including the prospectus
supplement included within the Registration Statement at the time it is filed)
relating to the Shares that is filed with the Commission and deemed by virtue of
Rule 430B to be part of such registration statement, each as amended at the time
such part of the registration statement became effective, including any post
effective amendments thereto, are hereinafter collectively called the
“Registration Statement”; any prospectus supplement to the prospectus
specifically relating to the Shares (including the prospectus supplement
included within the Registration Statement at the time it is filed) prepared and
filed with the Commission pursuant to Rule 424(b) under the 1933 Act is
hereinafter called the “Prospectus Supplement”; the Basic Prospectus, as amended
and supplemented by the Prospectus Supplement, is hereinafter called the
“Prospectus”; any reference herein to the Basic Prospectus, the Prospectus
Supplement or the Prospectus shall be deemed to refer to and include the
documents incorporated by reference therein pursuant to Item 12 of Form S-3
under the 1933 Act; any reference to any amendment or supplement to the Basic
Prospectus, the Prospectus Supplement or the Prospectus shall be deemed to refer
to and include any post-effective amendment to the Registration Statement, any
prospectus supplement relating to the Shares filed with the Commission pursuant
to Rule 424(b) under the 1933 Act and any documents filed under the Securities
Exchange Act of 1934, as amended (the “1934 Act”), and the rules and regulations
of the Commission thereunder (the “1934 Act Regulations”), and incorporated
therein, in each case after the date of the Basic Prospectus, the Prospectus
Supplement or the

 

1

--------------------------------------------------------------------------------


 

Prospectus, as the case may be; any reference to any amendment to the
Registration Statement shall be deemed to refer to and include any annual report
of the Company filed pursuant to Section 13(a) or 15(d) of the 1934 Act after
the effective date of the Registration Statement that is incorporated by
reference in the Registration Statement; and any “issuer free writing
prospectus” as defined in Rule 433 under the 1933 Act relating to the Shares is
hereinafter called an “Issuer Free Writing Prospectus”).

 

No order preventing or suspending the use of the Basic Prospectus, the
Prospectus Supplement, the Prospectus or any Issuer Free Writing Prospectus has
been issued by the Commission, and the Basic Prospectus and the Prospectus
Supplement, at the time of filing thereof, conformed in all material respects to
the requirements of the 1933 Act and the rules and regulations of the Commission
thereunder (the “1933 Act Regulations”) and did not contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

For the purposes of this Agreement, the “Applicable Time” means, with respect to
any Shares, the time of sale of such Shares pursuant to this Agreement; the
Prospectus and the applicable Issuer Free Writing Prospectus(es) issued at or
prior to such Applicable Time, taken together (collectively, and, with respect
to any Shares, together with the public offering price of such Shares, the
“General Disclosure Package”) as of each Applicable Time and each Settlement
Date, will not include any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; and each
applicable Issuer Free Writing Prospectus will not conflict with the information
contained in the Registration Statement, the Prospectus Supplement or the
Prospectus and each such Issuer Free Writing Prospectus, as supplemented by and
taken together with the General Disclosure Package as of such Applicable Time,
will not include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

 

(b)                                 Incorporation of Documents by Reference. 
The documents incorporated or deemed to be incorporated by reference in the
Registration Statement and the Prospectus, when they became effective or were
filed with the Commission, as the case may be, complied in all material respects
with the requirements of the 1934 Act and the 1934 Act Regulations, and, when
read together with the other information in the Prospectus, (a) at the time the
Registration Statement became effective, did not contain an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading, and (b) at the time
the Prospectus was issued and on the date of this Agreement, the Prospectus did
not contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.

 

(c)                                  Independent Accountants.  The accountants
who certified the financial statements and supporting schedules included in the
Registration Statement are independent public accountants as required by the
1933 Act and the 1933 Act Regulations.

 

(d)                                 Financial Statements.  The financial
statements included or incorporated by reference in the Registration Statement,
the General Disclosure Package and the Prospectus, together with the related
schedules and notes, present fairly, in all material respects, the financial
position of the Company and its consolidated Subsidiaries (as defined below) at
the dates indicated and the statement of operations, stockholders’ equity and
cash flows of the Company and its consolidated Subsidiaries for the periods
specified; said financial statements have been prepared in conformity with
generally accepted accounting principles in the United States (“GAAP”) applied
on a consistent basis throughout the periods involved, except that unaudited
financial statements may not contain footnotes required by GAAP.  The supporting
schedules, if any, present fairly, in all material respects, in accordance with
GAAP the information required to be stated therein.  The selected financial data
and the summary financial information included in the Prospectus present fairly,
in all material respects, the information shown therein and have been compiled
on a basis consistent with that of the audited financial statements included or
incorporated by reference in the Registration Statement.

 

(e)                                  No Material Adverse Change in Business. 
Since the respective dates as of which information is given in the Registration
Statement, the General Disclosure Package or the Prospectus, except as otherwise
stated therein, (A) there has been no material adverse change, or any
development that could reasonably be expected to

 

2

--------------------------------------------------------------------------------


 

result in a material adverse change, in the condition, financial or otherwise,
or in the earnings, business affairs or business prospects of the Company and
its Subsidiaries considered as one enterprise, whether or not arising in the
ordinary course of business (a “Material Adverse Effect”), (B) there have been
no transactions entered into by the Company or any of its Subsidiaries, other
than those in the ordinary course of business, which are material with respect
to the Company and its Subsidiaries considered as one enterprise, and (C) there
has been no dividend or distribution of any kind declared, paid or made by the
Company on any class of its capital stock.

 

(f)                                   Good Standing of the Company.  The Company
has been duly organized and is validly existing as a corporation in good
standing under the laws of the jurisdiction of its organization and has
corporate power and authority to own, lease and operate its properties and to
conduct its business as described in the Prospectus and to enter into and
perform its obligations under this Agreement; and the Company is duly qualified
as a foreign corporation to transact business and is in good standing in each
other jurisdiction in which such qualification is required, whether by reason of
the ownership or leasing of property or the conduct of business, except where
the failure so to qualify or to be in good standing would not result in a
Material Adverse Effect.

 

(g)                                  Good Standing of Subsidiaries.  Each
subsidiary listed on Schedule 1 hereto (each a “Subsidiary” and, collectively,
the “Subsidiaries”) has been duly organized and is validly existing as a
corporation in good standing under the laws of the jurisdiction of its
incorporation, has corporate power and authority to own, lease and operate its
properties and to conduct its business as described in the Prospectus and is
duly qualified as a foreign corporation to transact business and is in good
standing in each jurisdiction in which such qualification is required, whether
by reason of the ownership or leasing of property or the conduct of business,
except where the failure so to qualify or to be in good standing would not
result in a Material Adverse Effect; except as otherwise disclosed in the
Registration Statement or as would not result in a Material Adverse Effect, all
of the issued and outstanding capital stock of each such Subsidiary has been
duly authorized and validly issued, is fully paid and non-assessable and is
owned by the Company, directly or through subsidiaries, free and clear of any
security interest, mortgage, pledge, lien, encumbrance, claim or equity; none of
the outstanding shares of capital stock of any Subsidiary was issued in
violation of the preemptive or similar rights of any securityholder of such
Subsidiary except where such failure would not result in a Material Adverse
Effect.  The only subsidiaries, direct and indirect, of the Company are the
subsidiaries listed on Schedule 1 hereto.

 

(h)                                 Capitalization.  The shares of issued and
outstanding Common Stock have been duly authorized and validly issued and are
fully paid and non-assessable; none of the outstanding shares of capital stock
was issued in violation of the preemptive or other similar rights of any
securityholder of the Company.  The Company’s Common Stock has been registered
pursuant to Section 12(b) of the 1934 Act and is listed on the Nasdaq Global
Market (“Nasdaq”), and the Company has taken no action designed to, or likely to
have the effect of, terminating the registration or listing of the Common Stock
from the Nasdaq, nor has the Company received any notification that the
Commission or the Nasdaq is contemplating terminating such registration or
listing.

 

(i)                                     Authorization of Agreements.  This
Agreement and any Terms Agreement have been duly authorized by the Company. 
This Agreement has been, and any Terms Agreement will be, executed and delivered
by the Company.

 

(j)                                    Authorization and Description of
Securities.  The Shares have been duly authorized and reserved for issuance and
sale pursuant to this Agreement and, when issued and delivered by the Company
pursuant to this Agreement or any Terms Agreement against payment of the
consideration set forth herein, will be validly issued and fully paid and
non-assessable; the Common Stock conforms to all statements relating thereto
contained in the Prospectus and such description conforms to the rights set
forth in the instruments defining the same; no holder of the Shares will be
subject to personal liability by reason of being such a holder; and the issuance
of the Shares is not subject to the preemptive or other similar rights of any
securityholder of the Company.

 

(k)                                 Absence of Defaults and Conflicts. 
(a) Neither the Company nor any of its Subsidiaries is (i) in violation of its
charter or by-laws or (ii) in default in the performance or observance of any
obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, deed of trust, loan or credit agreement, note, lease or
other agreement or instrument to which the Company or any of its Subsidiaries is
a party or by which it or any of them may be bound, or to which any of the
property or assets of the Company or any Subsidiary is subject (collectively,
“Agreements and Instruments”), except for such violations and defaults in the
case of this clause (a)(ii)

 

3

--------------------------------------------------------------------------------


 

as would not have a Material Adverse Effect; (b)(i) and the execution, delivery
and performance of this Agreement or of any Terms Agreement and the consummation
of the transactions contemplated herein or in any Terms Agreement and in the
Registration Statement (including the issuance and sale of the Shares and the
use of the proceeds from the sale of the Shares as described in the Prospectus
under the caption “Use of Proceeds”) and compliance by the Company with its
obligations hereunder have been duly authorized by all necessary corporate
action and do not and will not, whether with or without the giving of notice or
passage of time or both, conflict with or constitute a breach of, or default or
Repayment Event (as defined below) under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any Subsidiary pursuant to, the Agreements and Instruments, (ii) nor
will such action result in any violation of the provisions of the charter or
by-laws of the Company or any Subsidiary, (iii) nor will such action result in
any violation of any applicable law, statute, rule, regulation, judgment, order,
writ or decree of any government, government instrumentality or court, domestic
or foreign, having jurisdiction over the Company or any Subsidiary or any of
their assets, properties or operations, except for such conflicts, breaches,
violations and defaults in the case of clauses (b)(i) and (iii) as would not
have a Material Adverse Effect.  As used herein, a “Repayment Event” means any
event or condition which gives the holder of any note, debenture or other
evidence of indebtedness (or any person acting on such holder’s behalf) the
right to require the repurchase, redemption or repayment of all or a portion of
such indebtedness by the Company or any Subsidiary.

 

(l)                                     Absence of Labor Dispute.  No labor
disturbance by or dispute with employees of the Company or any of its
Subsidiaries exists or, to the knowledge of the Company, is contemplated or
threatened, and the Company is not aware of any existing or imminent labor
disturbance by, or dispute with, the employees of any of its or its
Subsidiaries’ principal suppliers, contractors or customers, except as would not
reasonably be expected to have a Material Adverse Effect.

 

(m)                             Absence of Proceedings.  There is no action,
suit, proceeding, inquiry or investigation before or brought by any court or
governmental agency or body, domestic or foreign, now pending, or, to the
knowledge of the Company, threatened, against or affecting the Company or any
Subsidiary, which is required to be disclosed in the Registration Statement or
the Prospectus (other than as disclosed therein), or which would reasonably be
expected to result in a Material Adverse Effect, or which might materially and
adversely affect the properties or assets thereof or the consummation of the
transactions contemplated in this Agreement or any Terms Agreement or the
performance by the Company of its obligations hereunder or thereunder; the
aggregate of all pending legal or governmental proceedings to which the Company
or any Subsidiary is a party or of which any of their respective property or
assets is the subject which are not described in the Registration Statement or
the Prospectus, including ordinary routine litigation incidental to the
business, would not reasonably be expected to result in a Material Adverse
Effect.

 

(n)                                 Accuracy of Exhibits.  There are no
contracts or documents which are required to be described in the Registration
Statement or the Prospectus or the documents incorporated by reference therein
or to be filed as exhibits thereto which have not been so described and filed as
required.

 

(o)                                 Intellectual Property.  Except as described
in the Registration Statement, General Disclosure Package and Prospectus or
except as could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, (i) the Company and its Subsidiaries own,
license or have other valid and enforceable rights to use all patents,
trademarks, service marks, trade names, domain names and other source
indicators, copyrights and copyrightable works, know-how, trade secrets,
systems, procedures, proprietary or confidential information and all other
worldwide intellectual property, industrial property and proprietary rights (and
all registrations and applications for registration of, and all goodwill
associated with, the foregoing) (collectively, “Intellectual Property”) used or
held for use in, or necessary for, the conduct of their respective businesses as
currently conducted and as proposed to be conducted in the Registration
Statement, General Disclosure Package and Prospectus; (ii) to the knowledge of
the Company, there is no Intellectual Property of any third party that is or
would be infringed, misappropriated or otherwise violated by the conduct of the
business of the Company or any of its Subsidiaries, or by the development,
manufacture, use, importation or sale of any of the Company’s or any of its
Subsidiaries’ products or product candidates; (iii) to the knowledge of the
Company, no third party has infringed, misappropriated or otherwise violated any
Intellectual Property of the Company or any of its Subsidiaries; (iv) there is
no legal, governmental or regulatory investigations, actions, demands, claims,
suits, arbitrations, inquiries or proceedings (“Actions”) pending against, or,
to the knowledge of the Company, threatened against or affecting, the

 

4

--------------------------------------------------------------------------------


 

Company or any of its Subsidiaries (A) challenging any rights of the Company or
any of its subsidiaries in any of their Intellectual Property or the validity,
enforceability or scope of any such Intellectual Property or (B) alleging that
the Company or any of its Subsidiaries have infringed, misappropriated or
otherwise violated any Intellectual Property of any third party; and (v) to the
knowledge of the Company, all Intellectual Property owned by the Company and its
Subsidiaries is valid and enforceable.

 

(p)                                 Absence of Further Requirements.  Except
where the failure thereof would not result in a Material Adverse Effect, no
filing with, or authorization, approval, consent, license, order, registration,
qualification or decree of, any court or governmental authority or agency is
necessary or required for the performance by the Company of its obligations
hereunder, in connection with the offering, issuance or sale of the Securities
hereunder or the consummation of the transactions contemplated by this Agreement
or any Terms Agreement, except such as have been already obtained or as may be
required under the 1933 Act or the 1933 Act Regulations or state securities
laws.

 

(q)                                 Absence of Manipulation.   Neither the
Company nor, to the Company’s knowledge, any affiliate of the Company has taken,
nor will the Company take, directly or indirectly, any action which is designed
to or which has constituted or which would reasonably be expected to cause or
result in stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of the Shares.

 

(r)                                    Possession of Licenses and Permits.  The
Company and its Subsidiaries possess all licenses, sub-licenses, certificates,
permits, approvals, consents and other authorizations  (collectively,
“Government Licenses”) issued by, and have made all declarations and filings
with, the appropriate federal, state, local or foreign governmental or
regulatory authorities that are required and necessary for the ownership or
lease of their respective properties or the conduct of their respective
businesses and operations as described in each of the Registration Statement,
General Disclosure Package and the Prospectus, except where the failure to
possess or make the same would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect; and except as described in each
of the Registration Statement, General Disclosure Package and the Prospectus,
neither the Company nor any of its subsidiaries has received notice of any
revocation or modification of any Government Licenses or has any reason to
believe that any such Government License will not be renewed in the ordinary
course.

 

(s)                                   Title to Property.  The Company and its
Subsidiaries do not own any real property. The Company and its Subsidiaries have
valid rights to lease or otherwise use, all items of real and personal property
that are material to the respective businesses of the Company and its
Subsidiaries, taken as a whole in each case free and clear of all liens,
encumbrances, claims and defects and imperfections of title except those that
(i) do not materially interfere with the use made and proposed to be made of
such property by the Company and its Subsidiaries or (ii) would not reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect.

 

(t)                                    Investment Company Act.  The Company is
not required, and upon the issuance and sale of the Shares as herein
contemplated and the application of the net proceeds therefrom as described in
the Prospectus will not be required, to register as an “investment company”
within the meaning of the Investment Company Act of 1940, as amended (the “1940
Act”).

 

(u)                                 Environmental Laws. (i) The Company and its
Subsidiaries (x) are in compliance with all, and have not violated any,
applicable federal, state, local and foreign laws (including common law), rules,
regulations, requirements, decisions, judgments, decrees, orders and other
legally enforceable requirements relating to pollution or the protection of
human health or safety, the environment, natural resources, hazardous or toxic
substances or wastes, pollutants or contaminants (collectively, “Environmental
Laws”); (y) have received and are in compliance with, and have not violated any,
permits, licenses, certificates or other authorizations or approvals required of
them under applicable Environmental Laws to conduct their respective businesses;
and (z) have not received notice of any actual or potential liability under or
relating to, or any actual or potential violation of, any Environmental Laws,
including for the investigation or remediation of any disposal or release of
hazardous or toxic substances or wastes, pollutants or contaminants, and have no
knowledge of any event or condition that would reasonably be expected to result
in any such notice, and (ii) there are no costs or liabilities associated with
Environmental Laws of or relating to the Company or its Subsidiaries, except in
the case of each of (i) and (ii) above, for any such matter as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and (iii) except as described in each of the General Disclosure
Package and Prospectus, (x) there are no proceedings that are pending,

 

5

--------------------------------------------------------------------------------


 

or to the knowledge of the Company that contemplated, against the Company or its
Subsidiaries under any Environmental Laws in which a governmental entity is also
a party, other than such proceeding regarding which it is reasonably believed no
monetary sanctions of $100,000 or more will be imposed, (y) the Company and its
Subsidiaries are not aware of any facts or issues regarding compliance with
Environmental Laws, or liabilities or other obligations under Environmental Laws
or concerning hazardous or toxic substances or wastes, pollutants or
contaminants, that could reasonably be expected to have a material effect on the
capital expenditures, earnings or competitive position of the Company and its
Subsidiaries, and (z) none of the Company or its Subsidiaries anticipates
material capital expenditures relating to any Environmental Laws.

 

(v)                                 Registration Rights.  Except as described in
the Registration Statement, General Disclosure Package and the Prospectus, as
applicable, to the extent that any person has the right to require the Company
or any of its Subsidiaries to register any securities for sale under the 1933
Act by reason of the filing of the Registration Statement with the Commission or
the issuance and sale of the Shares, those rights have been validly waived as of
the date of this Agreement with respect to such filing or issuance and sale of
Shares pursuant to this Agreement.

 

(w)                               Accounting Controls and Disclosure Controls. 
The Company and its Subsidiaries maintain systems of “internal control over
financial reporting” (as defined in Rule 13a-15(f) of the 1934 Act) that comply
with the requirements of the 1934 Act applicable to the Company and its
Subsidiaries and have been designed by, or under the supervision of, their
respective principal executive and principal financial officers, or persons
performing similar functions, to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with GAAP.  The Company and its Subsidiaries
maintain internal accounting controls sufficient to provide reasonable assurance
that (i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences and
(v) interactive data in eXtensible Business Reporting Language included or
incorporated by reference in the Registration Statement, General Disclosure
Package and the Prospectus fairly presents the information called for in all
material respects and is prepared in accordance with the Commission’s rules and
guidelines applicable thereto.  Based on the Company’s most recent evaluation of
its internal controls over financial reporting pursuant to Rule 13a-15(c) of the
1934 Act, except as disclosed in the Registration Statement, General Disclosure
Package and the Prospectus, no material weaknesses in the Company’s internal
controls have been identified by the Company or the auditors.  The Company’s
auditors and the Audit Committee of the Board of Directors of the Company have
been advised of:  (i) all significant deficiencies and material weaknesses in
the design or operation of internal controls over financial reporting which have
adversely affected or are reasonably likely to adversely affect the Company’s
ability to record, process, summarize and report financial information; and
(ii) any fraud, whether or not material, that involves management or other
employees who have a significant role in the Company’s internal controls over
financial reporting.

 

The Company and its Subsidiaries maintain an effective system of “disclosure
controls and procedures” (as defined in Rule 13a-15(e) of the 1934 Act) that
complies with the requirements of the 1934 Act applicable to the Company and its
Subsidiaries and designed to ensure that information required to be disclosed by
the Company in reports that it files or submits under the 1934 Act is recorded,
processed, summarized and reported within the time periods specified in the
Commission’s rules and forms, including controls and procedures designed to
ensure that such information is accumulated and communicated to the Company’s
management as appropriate to allow timely decisions regarding required
disclosure. The Company and its Subsidiaries have carried out evaluations of the
effectiveness of their disclosure controls and procedures as required by
Rule 13a-15 of the 1934 Act.

 

(x)                                 S-3 Eligibility.  (A)(i) At the time of
filing the Registration Statement, the Company will meet the applicable
requirements for use of Form S-3 under the 1933 Act and (ii) at the time of the
most recent amendment thereto for the purposes of complying with
Section 10(a)(3) of the 1933 Act (whether such amendment was by post-effective
amendment, incorporated report filed pursuant to Section 13 or 15(d) of the 1934
Act or form of prospectus), the Company met the then applicable requirements for
use of Form S-3 under the 1933 Act and (B) at the earliest time after the filing
of the Registration Statement that the Company or another offering participant
makes a bona fide offer (within the meaning of Rule 164(h)(2) under the 1933
Act) of the Shares, the Company will not be an “ineligible issuer” as defined in
Rule 405 under the 1933 Act.

 

6

--------------------------------------------------------------------------------


 

(y)                                 No Commissions.  Neither the Company nor any
of its Subsidiaries is a party to any contract, agreement or understanding with
any person (other than as contemplated by this Agreement or any Terms Agreement)
that would give rise to a valid claim against the Company or any of its
Subsidiaries or the Agent for a brokerage commission, finder’s fee or like
payment in connection with the offering and sale of the Shares.

 

(z)                                  Deemed Representation.  Any certificate
signed by any officer of the Company delivered to the Agent or to counsel for
the Agent pursuant to or in connection with this Agreement or any Terms
Agreement shall be deemed a representation and warranty by the Company to the
Agent as to the matters covered thereby as of the date or dates indicated in
such certificate.

 

(aa)                          Compliance with the Sarbanes-Oxley Act.  There is
and has been no failure on the part of the Company or any of the Company’s
directors or officers, in their capacities as such, to comply in all material
respects with any provision of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith (the “Sarbanes-Oxley Act”),
including Section 402 related to loans and Sections 302 and 906 related to
certifications.

 

(bb)                          [Reserved.]

 

(cc)                            Payment of Taxes.  The Company and its
Subsidiaries have paid all federal, state, local and non-U.S. taxes and filed
all tax returns required to be paid or filed through the date hereof; and except
as otherwise disclosed in each of the Registration Statement, General Disclosure
Package and the Prospectus, there is no tax deficiency that has been, or could
reasonably be expected to be, asserted against the Company or any of its
Subsidiaries or any of their respective properties or assets that would
reasonably be expected to have a Material Adverse Effect.

 

(dd)                          Insurance.  The Company and its Subsidiaries have
insurance covering their respective properties, operations, personnel and
businesses, which insurance is in amounts and insures against such losses and
risks as the Company reasonably believes are adequate to protect the Company and
its Subsidiaries and their respective businesses; and neither the Company nor
any of its Subsidiaries has (i) received notice from any insurer or agent of
such insurer that capital improvements or other expenditures are required or
necessary to be made in order to continue such insurance or (ii) any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage at reasonable cost from
similar insurers as may be necessary to continue its business in all material
respects.

 

(ee)                            Statistical and Market-Related Data.  Nothing
has come to the attention of the Company that has caused the Company to believe
that any statistical and market-related data included in the Registration
Statement, the General Disclosure Package and the Prospectus is not based on or
derived from sources that the Company believes to be reliable and accurate in
all material respects.

 

(ff)                              Foreign Corrupt Practices Act.  Neither the
Company nor any of its Subsidiaries, any director, officer nor, to the knowledge
of the Company, any employee of the Company or any of its Subsidiaries nor, to
the knowledge of the Company, any agent, affiliate or other person associated
with or acting on behalf of the Company or any of its Subsidiaries has (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made or taken an act in
furtherance of an offer, promise or authorization of any direct or indirect
unlawful payment or benefit to any foreign or domestic government official or
employee, including of any government-owned or controlled entity or of a public
international organization, or any person acting in an official capacity for or
on behalf of any of the foregoing, or any political party or party official or
candidate for political office; (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977, as amended, or any
applicable law or regulation implementing the OECD Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions, or
committed an offence under the Bribery Act 2010 of the United Kingdom or any
other applicable anti-bribery or anti-corruption law; or (iv) made, offered,
agreed, requested or taken an act in furtherance of any unlawful bribe or other
unlawful benefit, including, without limitation, any rebate, payoff, influence
payment, kickback or other unlawful or improper payment or benefit.  The Company
and its Subsidiaries have instituted and will maintain and enforce policies and
procedures designed to promote and ensure compliance with all applicable
anti-bribery and anti-corruption laws.

 

7

--------------------------------------------------------------------------------


 

(gg)                            Money Laundering Laws.  The operations of the
Company and its Subsidiaries are and have been conducted at all times in
compliance with applicable financial recordkeeping and reporting requirements,
including those of the Currency and Foreign Transactions Reporting Act of 1970,
as amended, the applicable money laundering statutes of all jurisdictions where
the Company or any of its Subsidiaries conducts business, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”) and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its Subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

 

(hh)                          No Conflicts with Sanctions Laws.  Neither the
Company nor any of its Subsidiaries, any director, officer nor, to the knowledge
of the Company, any employee, agent,  affiliate or other person associated with
or acting on behalf of the Company or any of its Subsidiaries is currently the
subject or the target of any sanctions administered or enforced by the U.S.
government, (including, without limitation, the Office of Foreign Assets Control
of the U.S. Department of the Treasury (“OFAC”) or the U.S. Department of State
and including, without limitation, the designation as a “specially designated
national” or “blocked person”), the United Nations Security Council (“UNSC”),
the European Union, Her Majesty’s Treasury (“HMT”) or other relevant sanctions
authority (collectively, “Sanctions”), nor is the Company or any of its
Subsidiaries located, organized or resident in a country or territory that is
the subject or target of Sanctions, including, without limitation, Cuba, Iran,
North Korea, Syria and Crimea (each, a “Sanctioned Country”); and the Company
will not directly or indirectly use the proceeds of the offering of the Shares
hereunder, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other person or entity (i) to fund or
facilitate any activities of or business with any person that, at the time of
such funding or facilitation, is the subject or target of Sanctions, (ii) to
fund or facilitate any activities of or business in any Sanctioned Country or
(iii) in any other manner that would reasonably be expected to result in a
violation by any person (including any person participating in the transaction,
whether as underwriter, advisor, investor or otherwise) of Sanctions.  For the
past five years, the Company and its Subsidiaries have not knowingly engaged in
and are not now knowingly engaged in any dealings or transactions with any
person that at the time of the dealing or transaction is or was the subject or
the target of Sanctions or with any Sanctioned Country.

 

(ii)                                  Compliance with ERISA.  (i) Each employee
benefit plan, within the meaning of Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), for which the Company or any
member of its “Controlled Group” (defined as any entity, whether or not
incorporated, that is under common control with the Company within the meaning
of Section 4001(a)(14) of ERISA or any entity that would be regarded as a single
employer with the Company under Section 414(b), (c),(m) or (o) of the Code (as
defined below)) would have any liability (each, a “Plan”) has been maintained in
compliance with its terms and the requirements of any applicable statutes,
orders, rules and regulations, including but not limited to ERISA and the
Internal Revenue Code of 1986, as amended (the “Code”); (ii) no prohibited
transaction, within the meaning of Section 406 of ERISA or Section 4975 of the
Code, has occurred with respect to any Plan, excluding transactions effected
pursuant to a statutory or administrative exemption; (iii) for each Plan that is
subject to the funding rules of Section 412 of the Code or Section 302 of ERISA,
no Plan has failed (whether or not waived), or is reasonably expected to fail,
to satisfy the minimum funding standards (within the meaning of Section 302 of
ERISA or Section 412 of the Code) applicable to such Plan; (iv) no Plan is, or
is reasonably expected to be, in “at risk status” (within the meaning of
Section 303(i) of ERISA) and no Plan that is a “multiemployer plan” within the
meaning of Section 4001(a)(3) of ERISA is in “endangered status” or “critical
status” (within the meaning of Sections 304 and 305 of ERISA) (v) the fair
market value of the assets of each Plan exceeds the present value of all
benefits accrued under such Plan (determined based on those assumptions used to
fund such Plan); (vi) no “reportable event” (within the meaning of
Section 4043(c) of ERISA and the regulations promulgated thereunder) has
occurred or is reasonably expected to occur; (vii) each Plan that is intended to
be qualified under Section 401(a) of the Code is so qualified, and nothing has
occurred, whether by action or by failure to act, which would cause the loss of
such qualification; (viii) neither the Company nor any member of the Controlled
Group has incurred, nor reasonably expects to incur, any liability under Title
IV of ERISA (other than contributions to the Plan or premiums to the Pension
Benefit Guarantee Corporation, in the ordinary course and without default) in
respect of a Plan (including a “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA); and (ix) none of the following events has occurred
or is reasonably likely to occur: (A) a material increase in the aggregate
amount of contributions required to be made to all Plans by the Company or its
Controlled Group affiliates in the current fiscal year of the Company and its
Controlled Group affiliates compared to the amount of such contributions made in
the Company’s and its Controlled Group affiliates’ most

 

8

--------------------------------------------------------------------------------


 

recently completed fiscal year; or (B) a material increase in the Company and
its subsidiaries’ “accumulated post-retirement benefit obligations” (within the
meaning of Accounting Standards Codification Topic 715-60) compared to the
amount of such obligations in the Company and its subsidiaries’ most recently
completed fiscal year, except in each case with respect to the events or
conditions set forth in (i) through (ix) hereof, as would not, individually or
in the aggregate, have a Material Adverse Effect.

 

(jj)                                Pre-Clinical Studies and Clinical Trials.   
(i) The pre-clinical studies and clinical trials conducted by or on behalf of or
sponsored by the Company or its Subsidiaries or in which the Company or its
Subsidiaries have participated, that are described in the Registration
Statement, the General Disclosure Package and the Prospectus, or the results of
which are referred to in the Registration Statement, the General Disclosure
Package and the Prospectus, as applicable, were, and if still pending are, being
conducted in accordance with standard medical and scientific research standards
and procedures and in material compliance with all applicable statutes and all
applicable rules and regulations of the U.S. Food and Drug Administration (the
“FDA”) and other applicable regulatory authorities (including, without
limitation, any foreign, federal, state or local governmental or regulatory
authority performing functions similar to those performed by the FDA)
(collectively, the “Regulatory Authorities”) and current Good Clinical Practices
and Good Laboratory Practices; (ii) the descriptions in the Registration
Statement, the General Disclosure Package and the Prospectus of the results of
such studies and trials are accurate and complete and fairly present the data
derived therefrom; (iii) the Company has no knowledge of any other studies or
trials not described in the Registration Statement, the General Disclosure
Package and the Prospectus, the results of which are inconsistent with or call
into question the results described or referred to in the Registration
Statement, the General Disclosure Package and the Prospectus;  (iv) the Company
and its Subsidiaries have operated at all times and are currently in material
compliance with all applicable statutes, rules and regulations of the Regulatory
Authorities; and (v) neither the Company nor any of its Subsidiaries have
received any written notices, correspondence or other communications from the
Regulatory Authorities or any other governmental agency requiring or threatening
the termination, modification or suspension of any pre-clinical studies or
clinical trials that are described in the Registration Statement, the General
Disclosure Package and the Prospectus or the results of which are referred to in
the Registration Statement, the General Disclosure Package and the Prospectus,
other than ordinary course communications with respect to modifications in
connection with the design and implementation of such studies or trials, and, to
the Company’s best knowledge, there are no reasonable grounds for the same.

 

(kk)                          Regulatory Filings.    The Company has not failed
to file with the Regulatory Authorities any required filing, declaration,
listing, registration, report or submission with respect to the Company’s
product candidates that are described or referred to in the Registration
Statement, the General Disclosure Package and the Prospectus; all such filings,
declarations, listings, registrations, reports or submissions were in material
compliance with applicable laws when filed; and no deficiencies regarding
compliance with applicable law have been asserted by any applicable regulatory
authority with respect to any such filings, declarations, listings,
registrations, reports or submissions.

 

(ll)                                  No Restrictions on Subsidiaries.    No
Subsidiary of the Company is currently prohibited, directly or indirectly, under
any agreement or other instrument to which it is a party or is subject, from
paying any dividends to the Company, from making any other distribution on such
Subsidiary’s capital stock or similar ownership interest, from repaying to the
Company any loans or advances to such Subsidiary from the Company or from
transferring any of such Subsidiary’s properties or assets to the Company or any
other Subsidiary of the Company.

 

(mm)                  No Undisclosed Relationships.    No relationship, direct
or indirect, exists between or among the Company or any of its Subsidiaries, on
the one hand, and the directors, officers, stockholders, customers, suppliers or
other affiliates of the Company or any of its Subsidiaries, on the other, that
is required by the 1933 Act to be described in each of the Registration
Statement and the Prospectus and that is not so described in such documents and
in the General Disclosure Package.

 

Section 2.  Sale and Delivery of Shares.

 

(a)                                 Subject to the terms and conditions set
forth herein, the Company agrees to issue and sell exclusively through the Agent
acting as sales agent or directly to the Agent acting as principal from time to
time, and the Agent agrees to use its commercially reasonable efforts to sell as
sales agent for the Company, the Shares.  Sales of the Shares, if any, through
the Agent acting as sales agent or directly to the Agent acting as principal may

 

9

--------------------------------------------------------------------------------


 

be made in negotiated transactions or transactions that are deemed to be
“at-the-market offerings” as defined in Rule 415 under the 1933 Act, including
sales made directly on the Nasdaq, or sales made to or through a market maker
other than on an exchange or through an electronic communications network.

 

(b)                                 The Shares are to be sold on a daily basis
or otherwise as shall be agreed to by the Company and the Agent on that trading
day (other than a day on which the Nasdaq is scheduled to close prior to its
regular weekday closing time, each, a “Trading Day”) that the Company has
satisfied its obligations under Section 6 of this Agreement and that the Company
has instructed the Agent to make such sales.  For the avoidance of doubt, the
foregoing limitation shall not apply to sales solely to employees or security
holders of the Company or its Subsidiaries, or to a trustee or other person
acquiring such securities for the accounts of such persons in which Stifel
Nicolaus is acting for the Company in a capacity other than as Agent under this
Agreement.  On any Trading Day, the Company may instruct the Agent by telephone
(confirmed promptly by telecopy or email, which confirmation will be promptly
acknowledged by the Agent) as to the maximum number of Shares to be sold by the
Agent on such day (in any event not in excess of the number available for
issuance under the Prospectus and the currently effective Registration
Statement) and the minimum price per Share at which such Shares may be sold. 
Subject to the terms and conditions hereof, the Agent shall use its commercially
reasonable efforts to sell as sales agent all of the Shares so designated by the
Company.  The Company and the Agent each acknowledge and agree that (A) there
can be no assurance that the Agent will be successful in selling the Shares,
(B) the Agent will incur no liability or obligation to the Company or any other
person or entity if they do not sell Shares for any reason other than a failure
by the Agent to use its commercially reasonable efforts consistent with its
normal trading and sales practices and applicable law and regulations to sell
such Shares as required by this Agreement, and (C) the Agent shall be under no
obligation to purchase Shares on a principal basis except as otherwise
specifically agreed by each of the Agent and the Company pursuant to a Terms
Agreement.  In the event of a conflict between the terms of this Agreement and
the terms of a Terms Agreement, the terms of such Terms Agreement will control.

 

(c)                                  Notwithstanding the foregoing, the Company
shall not authorize the issuance and sale of, and the Agent as sales agent shall
not be obligated to use its commercially reasonable efforts to sell, any Shares
(i) at a price lower than the minimum price therefor authorized from time to
time, or (ii) in a number in excess of the number of Shares authorized from time
to time to be issued and sold under this Agreement, in each case, by the
Company’s board of directors, or a duly authorized committee thereof, and
notified to the Agent in writing.  In addition, the Company may, upon notice to
the Agent, suspend the offering of the Shares or the Agent may, upon notice to
the Company, suspend the offering of the Shares with respect to which the Agent
is acting as sales agent for any reason and at any time; provided, however, that
such suspension or termination shall not affect or impair the parties’
respective obligations with respect to the Shares sold hereunder prior to the
giving of such notice.  Any notice given pursuant to the preceding sentence may
be given by telephone (confirmed promptly by telecopy or email, which
confirmation will be promptly acknowledged).

 

(d)                                 The gross sales price of any Shares sold
pursuant to this Agreement by the Agent acting as sales agent of the Company
shall be the market price prevailing at the time of sale for shares of the
Company’s Common Stock sold by the Agent on the Nasdaq or otherwise, at prices
relating to prevailing market prices or at negotiated prices.  The compensation
payable to the Agent for sales of Shares with respect to which the Agent acts as
sales agent shall be up to 3.0% of the gross sales price of the Shares for
amounts of Shares sold pursuant to this Agreement.  The Company may sell Shares
to the Agent, acting as principal, at a price agreed upon with the Agent at the
relevant Applicable Time and pursuant to a separate Terms Agreement.  The
remaining proceeds, after further deduction for any transaction fees imposed by
any governmental, regulatory or self-regulatory organization in respect of such
sales, shall constitute the net proceeds to the Company for such Shares (the
“Net Proceeds”).  The Agent shall notify the Company as promptly as practicable
if any deduction referenced in the preceding sentence will be required.

 

(e)                                  If acting as a sales agent hereunder, the
Agent shall provide written confirmation to the Company following the close of
trading on the Nasdaq, each day in which Shares are sold under this Agreement
setting forth the number of Shares sold on such day, the aggregate gross sales
proceeds of the Shares, the Net Proceeds to the Company and the compensation
payable by the Company to such Agent with respect to such sales.

 

(f)                                   Under no circumstances shall the aggregate
offering price or number, as the case may be, of Shares sold pursuant to this
Agreement and any Terms Agreement exceed the aggregate offering price or number,
as

 

10

--------------------------------------------------------------------------------


 

the case may be, of Shares of Common Stock (i) set forth in the preamble
paragraph of this Agreement, (ii) available for issuance under the Prospectus
and the then currently effective Registration Statement or (iii) authorized from
time to time to be issued and sold under this Agreement or any Terms Agreement
by the Company’s board of directors, or a duly authorized committee thereof, and
notified to the Agent in writing. In addition, under no circumstances shall any
Shares with respect to which the Agent acts as sales agent be sold at a price
lower than the minimum price therefor authorized from time to time by the
Company’s board of directors, or a duly authorized committee thereof, and
notified to the Agent in writing.

 

(g)                                  Settlement for sales of Shares pursuant to
this Section 2 will occur on the second business day that is also a Trading Day
following the trade date on which such sales are made, unless another date shall
be agreed to by the Company and the Agent (each such day, a “Settlement Date”). 
On each Settlement Date, the Shares sold through the Agent for settlement on
such date shall be delivered by the Company to the Agent against payment of the
Net Proceeds from the sale of such Shares.  Settlement for all Shares shall be
effected by book-entry delivery of Shares to the Agent’s account at The
Depository Trust Company against payments by the Agent of the Net Proceeds from
the sale of such Shares in same day funds delivered to an account designated by
the Company.  If the Company shall default on its obligation to deliver Shares
on any Settlement Date, the Company shall (i) indemnify and hold the Agent
harmless against any loss, claim or damage arising from or as a result of such
default by the Company and (ii) pay the Agent any commission to which it would
otherwise be entitled absent such default.

 

(h)                                 Notwithstanding any other provision of this
Agreement, the Company and the Agent agree that no sales of Shares shall take
place, and the Company shall not request the sale of any Shares that would be
sold, and the Agent shall not be obligated to sell, during any period in which
the Company’s insider trading policy, as it exists on the date of the Agreement,
would prohibit the purchases or sales of the Company’s Common Stock by its
officers or directors, or during any other period in which the Company is, or
could be deemed to be, in possession of material non-public information;
provided that, unless otherwise agreed between the Company and the Agent, for
purposes of this paragraph (i) such period shall be deemed to end on the date on
which the Company’s next subsequent Annual Report on Form 10-K or Quarterly
Report on Form 10-Q, as the case may be, is filed with the Commission.

 

(i)                                     At each Applicable Time, Settlement
Date, Registration Statement Amendment Date and each Company Periodic Report
Date, the Company shall be deemed to have affirmed each representation and
warranty contained in this Agreement.  Any obligation of the Agent to use its
commercially reasonable efforts to sell the Shares on behalf of the Company as
sales agent shall be subject to the continuing accuracy of the representations
and warranties of the Company herein, to the performance by the Company of its
obligations hereunder and to the continuing satisfaction of the additional
conditions specified in Section 6 of this Agreement.

 

Section 3.  Covenants.   The Company agrees with the Agent:

 

(a)                                 During any period when the delivery of a
prospectus is required in connection with the offering or sale of Shares
(whether physically or through compliance with Rule 153 or 172, or in lieu
thereof, a notice referred to in Rule 173(a) under the 1933 Act), (i) to make no
further amendment or any supplement to the Registration Statement or the
Prospectus prior to any Settlement Date which shall be disapproved by the Agent
promptly after reasonable notice thereof and to advise the Agent, promptly after
it receives notice thereof, of the time when any amendment to the Registration
Statement has been filed or becomes effective or any amendment or supplement to
the Prospectus has been filed and to furnish the Agent with copies thereof,
(ii) to file promptly all other material required to be filed by the Company
with the Commission pursuant to Rule 433(d) under the 1933 Act, (iii) to file
promptly all reports and any definitive proxy or information statements required
to be filed by the Company with the Commission pursuant to Section 13(a), 13(c),
14 or 15(d) of the 1934 Act, (iv) to advise the Agent, promptly after it
receives notice thereof, of the issuance by the Commission of any stop order or
of any order preventing or suspending the use of the Prospectus or other
prospectus in respect of the Shares, of the suspension of the qualification of
the Shares for offering or sale in any jurisdiction, of the initiation or
threatening of any proceeding for any such purpose, or of any request by the
Commission for the amending or supplementing of the form of the Registration
Statement or the Prospectus or for additional information, and (v) in the event
of the issuance of any such stop order or of any such order preventing or
suspending the use of the Prospectus in respect of the Shares or suspending any
such qualification, to promptly use its commercially reasonable efforts to
obtain the withdrawal of such order; and in the event of any such issuance of a
notice of objection, promptly to take such reasonable steps as

 

11

--------------------------------------------------------------------------------


 

may be necessary to permit offers and sales of the Shares by the Agent, which
may include, without limitation, amending the Registration Statement or filing a
new registration statement, at the Company’s expense (references herein to the
Registration Statement shall include any such amendment or new registration
statement). Notwithstanding the foregoing, the Company shall not be obligated to
furnish copies of any report or statement filed with the Commission to the
extent it is available on the Commission’s Electronic Data Gathering, Analysis,
and Retrieval System (“EDGAR”).

 

(b)                                 Promptly from time to time to take such
action as the Agent may reasonably request to qualify the Shares for offering
and sale under the securities laws of such jurisdictions as the Agent may
request and to comply with such laws so as to permit the continuance of sales
and dealings therein in such jurisdictions for as long as may be necessary to
complete the sale of the Shares, provided that in connection therewith the
Company shall not be required to qualify as a foreign corporation or to file a
general consent to service of process in any jurisdiction; and to promptly
advise the Agent of the receipt by the Company of any notification with respect
to the suspension of the qualification of the Shares for offer or sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose.

 

(c)                                  During any period when the delivery of a
prospectus is required (whether physically or through compliance with Rules 153
or 172, or in lieu thereof, a notice referred to in Rule 173(a) under the 1933
Act) in connection with the offering or sale of Shares, the Company will make
available to the Agent, as soon as practicable after the execution of this
Agreement, and thereafter from time to time furnish to the Agent, copies of the
most recent Prospectus in such quantities and at such locations as the Agent may
reasonably request for the purposes contemplated by the 1933 Act.  During any
period when the delivery of a prospectus is required (whether physically or
through compliance with Rules 153 or 172, or in lieu thereof, a notice referred
to in Rule 173(a) under the 1933 Act) in connection with the offering or sale of
Shares, and if at such time any event shall have occurred as a result of which
the Prospectus as then amended or supplemented would include an untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made when such Prospectus is delivered, not misleading, or, if for any other
reason it shall be necessary during such same period to amend or supplement the
Prospectus or to file under the 1934 Act any document incorporated by reference
in the Prospectus in order to comply with the 1933 Act or the 1934 Act, to
notify the Agent and to file such document and to prepare and furnish without
charge to the Agent as many written and electronic copies as the Agent may from
time to time reasonably request of an amended Prospectus or a supplement to the
Prospectus which will correct such statement or omission or effect such
compliance. Notwithstanding the foregoing, the Company shall not be required to
furnish any document to the extent such document is available on EDGAR.

 

(d)                                 To make generally available to its
securityholders as soon as practicable, but in any event not later than sixteen
months after the effective date of the Registration Statement (as defined in
Rule 158(c) under the 1933 Act), an earnings statement of the Company and its
Subsidiaries (which need not be audited) complying with Section 11(a) of the
1933 Act and the rules and regulations of the Commission thereunder (including,
at the option of the Company, Rule 158).

 

(e)                                  To pay the required Commission filing fees
relating to the Shares within the time required by Rule 456(b)(1) under the 1933
Act without regard to the proviso therein and otherwise in accordance with
Rules 456(b) and 457(r) under the 1933 Act.

 

(f)                                   To use the Net Proceeds received by it
from the sale of the Shares pursuant to this Agreement and any Terms Agreement
in the manner specified in the General Disclosure Package.

 

(g)                                  In connection with the offering and sale of
the Shares, the Company will file with the Nasdaq all documents and notices, and
make all certifications, required by the Nasdaq of companies that have
securities that are listed or quoted on the Nasdaq and will maintain such
listings or quotations.

 

(h)                                 To not take, directly or indirectly, and to
cause its affiliates to refrain from taking, any action designed to cause or
result in, or that has constituted or might reasonably be expected to
constitute, under the 1934 Act or otherwise, the stabilization or manipulation
of the price of any securities of the Company to facilitate the sale or resale
of the Shares.

 

12

--------------------------------------------------------------------------------


 

(i)                                     At each Applicable Time, each Settlement
Date, each Registration Statement Amendment Date (as defined below), each
Company Periodic Report Date (as defined below) and each date on which Shares
are delivered to the Agent pursuant to a Terms Agreement, the Company shall be
deemed to have affirmed each representation, warranty, covenant and other
agreement contained in this Agreement or any Terms Agreement.  In each Annual
Report on Form 10-K or Quarterly Report on Form 10-Q filed by the Company in
respect of any quarter in which sales of Shares were made by or through the
Agent under this Agreement or any Terms Agreement (each date on which any such
document is filed, and any date on which an amendment to any such document is
filed, a “Company Periodic Report Date”), the Company shall set forth with
regard to such quarter the number of Shares sold through the Agent under this
Agreement or any Terms Agreement and the Net Proceeds received by the Company
with respect to sales of Shares pursuant to this Agreement or any Terms
Agreement.

 

(j)                                    Upon commencement of the offering of
Shares under this Agreement and each time the Shares are delivered to the Agent
as principal on a Settlement Date and promptly after each (i) date the
Registration Statement or the Prospectus shall be amended or supplemented (other
than (1) by an amendment or supplement providing solely for the determination of
the terms of the Shares, (2) in connection with the filing of a prospectus
supplement that contains solely the information set forth in Section 3(i),
(3) in connection with the filing of any current reports on Form 8-K (other than
any current reports on Form 8-K which contain financial statements, supporting
schedules or other financial data, including any current report on Form 8-K
under Item 2.02 of such form that is considered “filed” under the 1934 Act) or
(4) by a prospectus supplement relating to the offering of other securities
(including, without limitation, other shares of Common Stock)) (each such date,
a “Registration Statement Amendment Date”) and  (ii) Company Periodic Report
Date, the Company will furnish or cause to be furnished forthwith to the Agent a
certificate dated the date of effectiveness of such amendment or the date of
filing with the Commission of such supplement or other document, as the case may
be, in a form reasonably satisfactory to the Agent to the effect that the
statements contained in the certificates referred to in Section 6(f) and (g) of
this Agreement which were last furnished to the Agent are true and correct at
the time of such amendment, supplement or filing, as the case may be, as though
made at and as of such time (except that such statements shall be deemed to
relate to the Registration Statement, the General Disclosure Package and the
Prospectus as amended and supplemented to such time) or, in lieu of such
certificate, certificates of the same tenor as the certificates referred to in
said Section 6(f) and (g), but modified as necessary to relate to the
Registration Statement and the Prospectus as amended and supplemented, or to the
document incorporated by reference into the Prospectus, to the time of delivery
of such certificate. As used in this paragraph, to the extent there shall be an
Applicable Time on or following the date referred to in clause (i) or
(ii) above, promptly shall be deemed to be on or prior to the next succeeding
Applicable Time. Notwithstanding the foregoing, the Company shall not be
required to deliver any such certificates if it has notified the Agent that it
does not then presently intend to make sales of Shares under this Agreement;
provided, however, that such certificates shall then be required to be delivered
to the Agent prior to any further sales of Shares under this Agreement covering
the period which would most recently have been required but for such notice.

 

(k)                                 Upon commencement of the offering of Shares
under this Agreement and each time the Shares are delivered to the Agent as
principal on a Settlement Date, and promptly after each (i) Registration
Statement Amendment Date and (ii) Company Periodic Report Date, the Company will
furnish or cause to be furnished to the Agent and to counsel to the Agent the
written opinion and letter of each Company counsel or other counsel reasonably
satisfactory to the Agent, dated the date of effectiveness of such amendment or
the date of filing with the Commission of such supplement or other document, as
the case may be, in a form and substance reasonably satisfactory to the Agent
and its counsel, of the same tenor as the opinions and letters referred to in
Section 6(c) of this Agreement, but modified as necessary to relate to the
Registration Statement, the General Disclosure Package and the Prospectus as
amended and supplemented, or to the document incorporated by reference into the
Prospectus, to the time of delivery of such opinion and letter or, in lieu of
such opinion and letter, counsel last furnishing such letter to the Agent shall
furnish such Agent with a letter substantially to the effect that the Agent may
rely on such last opinion and letter to the same extent as though each were
dated the date of such letter authorizing reliance (except that statements in
such last letter shall be deemed to relate to the Registration Statement and the
Prospectus as amended and supplemented to the time of delivery of such letter
authorizing reliance). As used in this paragraph, to the extent there shall be
an Applicable Time on or following the date referred to in clause (i) or
(ii) above, promptly shall be deemed to be on or prior to the next succeeding
Applicable Time. Notwithstanding the foregoing, the Company shall not be
required to deliver any such opinion or letter if it has notified the Agent that
it does not then presently intend to make sales of Shares under this Agreement;
provided, however, that such an opinion or

 

13

--------------------------------------------------------------------------------


 

letter shall then be required to be delivered to the Agent prior to any further
sales of Shares under this Agreement covering the period which would most
recently have been required but for such notice.

 

(l)                                     Upon commencement of the offering of
Shares under this Agreement, the Company will furnish or cause to be furnished
to the Agent and to counsel to the Agent the written opinion of each
Intellectual Property counsel or other counsel reasonably satisfactory to the
Agent, dated the date of the commencement of the offering of Shares under this
Agreement, related to the Intellectual Property of the Company in a form and
substance reasonably satisfactory to the Agent and its counsel, of the same
tenor as the opinions referred to in Section 6(d) of this Agreement

 

(m)                             Upon commencement of the offering of Shares
under this Agreement and each time the Shares are delivered to the Agent as
principal on a Settlement Date, and promptly after each (i) Registration
Statement Amendment Date and (ii) Company Periodic Report Date, the Company will
cause each of KPMG LLP and Ernst & Young LLP, as applicable, or other
independent accountants reasonably satisfactory to the Agent, to furnish to the
Agent letters, dated the date of effectiveness of such amendment or the date of
filing of such supplement or other document with the Commission, as the case may
be, in form reasonably satisfactory to the Agent and its counsel, of the same
tenor as the letter referred to in Section 6(e) hereof, but modified as
necessary to relate to the Registration Statement, the General Disclosure
Package and the Prospectus, as amended and supplemented, or to the document
incorporated by reference into the Prospectus, to the date of such letter. As
used in this paragraph, to the extent there shall be an Applicable Time on or
following the date referred to in clause (i) or (ii) above, promptly shall be
deemed to be on or prior to the next succeeding Applicable Time. Notwithstanding
the foregoing, the Company shall not be required to deliver any such letter if
it has notified the Agent that it does not then presently intend to make sales
of Shares under this Agreement; provided, however, that such letter shall then
be required to be delivered to the Agent prior to any further sales of Shares
under this Agreement covering the period which would most recently have been
required but for such notice.

 

(n)                                 The Company consents to Stifel Nicolaus
trading in the Company’s Common Stock for Stifel Nicolaus’ own account and for
the account of its clients at the same time as sales of Shares occur pursuant to
this Agreement or any Terms Agreement.

 

(o)                                 If, to the knowledge of the Company, all
filings required by Rule 424 in connection with this offering shall not have
been made or the representations in Section 1(a) shall not be true and correct
on the applicable Settlement Date, the Company will offer to any person who has
agreed to purchase Shares from the Company as the result of an offer to purchase
solicited by the Agent the right to refuse to purchase and pay for such Shares.

 

(p)                                 The Company will cooperate timely with any
reasonable due diligence review conducted by the Agent or its counsel from time
to time in connection with the transactions contemplated hereby or in any Terms
Agreement, including, without limitation, and upon reasonable notice providing
information and making available documents and appropriate corporate officers,
during regular business hours and at the Company’s principal offices, as the
Agent may reasonably request.

 

(q)                                 During a period when the Company has
instructed the Agent to sell Shares pursuant to this Agreement, the Company will
not, without (i) giving the Agent at least three business days’ prior written
notice specifying the nature of the proposed sale and the date of such proposed
sale and (ii) the Agent suspending activity under this program for such period
of time as requested by the Company or as deemed appropriate by the Agent in
light of the proposed sale, (A) offer, pledge, announce the intention to sell,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant for the sale of,
lend or otherwise transfer or dispose of, directly or indirectly, any shares of
Common Stock or securities convertible into or exchangeable or exercisable for
or repayable with Common Stock, or file any registration statement under the
1933 Act with respect to any of the foregoing (other than a shelf registration
statement under Rule 415 under the 1933 Act, a registration statement on
Form S-8 or post-effective amendment to the Registration Statement) or (B) enter
into any swap or other agreement or any transaction that transfers in whole or
in part, directly or indirectly, any of the economic consequence of ownership of
the Common Stock, or any securities convertible into or exchangeable or
exercisable for or repayable with Common Stock, whether any such swap or
transaction described in clause (A) or (B) above is to be settled by delivery of
Common Stock or such other securities, in cash or otherwise. The foregoing

 

14

--------------------------------------------------------------------------------


 

sentence shall not apply to (x) any securities issuable upon the exercise or
conversion of warrants, options, convertible securities or other rights either
in existence prior to the date of this Agreement or issued thereafter in
compliance with this Section 3(q), (y) the Shares to be offered and sold through
the Agent pursuant to this Agreement or any Terms Agreement and (z) equity
incentive awards approved by the board of directors of the Company or the
compensation committee thereof or the issuance of Common Stock upon exercise
thereof.

 

Section 4.  Free Writing Prospectus.

 

(a)                                 (i)                                     The
Company represents and agrees that without the prior consent of the Agent, it
has not made and will not make any offer relating to the Shares that would
constitute a “free writing prospectus” as defined in Rule 405 under the 1933
Act; and

 

(ii)                                  the Agent represents and agrees that,
without the prior consent of the Company, it  has not made and will not make any
offer relating to the Shares that would constitute a free writing prospectus
required to be filed with the Commission.

 

(b)                                 The Company has complied and will comply
with the requirements of Rule 433 under the 1933 Act applicable to any Issuer
Free Writing Prospectus (including any free writing prospectus identified in
Section 4(a) hereof), including timely filing with the Commission or retention
where required and legending.

 

Section 5.  Payment of Expenses.

 

(a)                                 The Company covenants and agrees with the
Agent that the Company will pay or cause to be paid the following: (i) the fees,
disbursements and expenses of the Company’s counsel and accountants in
connection with the registration of the Shares under the 1933 Act and all other
expenses in connection with the preparation, printing and filing of the
Registration Statement, the Basic Prospectus, Prospectus Supplement, any Issuer
Free Writing Prospectus and the Prospectus and amendments and supplements
thereto and the mailing and delivering of copies thereof to the Agent; (ii) the
cost of printing or producing this Agreement or any Terms Agreement, any Blue
Sky and Legal Investment Memoranda, closing documents (including any
compilations thereof) and any other documents in connection with the offering,
purchase, sale and delivery of the Shares; (iii) all expenses in connection with
the qualification of the Shares for offering and sale under state securities
laws as provided in Section 3(b) hereof, including the reasonable fees and
disbursements of counsel for the Agent in connection with such qualification and
in connection with the Blue Sky and Legal Investment Surveys; (iv) any filing
fees incident to, and the reasonable fees and disbursements of counsel for the
Agent in connection with, any required review by the Financial Industry
Regulatory Authority, Inc. (“FINRA”) of the terms of the sale of the Shares;
(v) all fees and expenses in connection with listing or quoting the Shares on
the Nasdaq; (vi) the cost of preparing the Shares; (vii) the costs and charges
of any transfer agent or registrar or any dividend distribution agent;
(viii) the reasonable fees and disbursements of counsel to the Agent in an
aggregate amount not to exceed $50,000 (which amount shall include all fees and
disbursements of such counsel described in clauses (iii) and (iv) above),
provided, however, in no event shall the total compensation paid to the Agent,
including the reimbursement of fees set forth in this clause  (viii), exceed
8.0% of the gross proceeds to the Company from the sale of the Shares; and
(ix) all other costs and expenses incident to the performance of its obligations
hereunder which are not otherwise specifically provided for in this Section. It
is understood, however, that, except as provided in this Section, and Section 7
hereof, the Agent will pay all of its own costs and expenses, including the fees
of its counsel, transfer taxes on resale of any of the Shares by it, and any
advertising expenses connected with any offers it may make.

 

Section 6.  Conditions of Agent’s Obligation.  The obligations of the Agent
hereunder shall be subject, in its discretion, to the condition that all
representations and warranties and other statements of the Company herein or in
certificates of any officer of the Company delivered pursuant to the provisions
hereof are true and correct as of the time of the execution of this Agreement,
the date of any executed Terms Agreement and as of each Registration Statement
Amendment Date, Company Periodic Report Date, Applicable Time and Settlement
Date, to the condition that the Company shall have performed all of its
obligations hereunder theretofore to be performed, and the following additional
conditions:

 

(a)                                 The Prospectus Supplement shall have been
filed with the Commission pursuant to Rule 424(b) under the 1933 Act on or prior
to the date hereof and in accordance with Section 3(a) hereof, any other
material

 

15

--------------------------------------------------------------------------------


 

required to be filed by the Company pursuant to Rule 433(d) under the 1933 Act
shall have been filed with the Commission within the applicable time periods
prescribed for such filings by Rule 433; no stop order suspending the
effectiveness of the Registration Statement or any part thereof shall have been
issued and no proceeding for that purpose shall have been initiated or
threatened by the Commission; no stop order suspending or preventing the use of
the Prospectus or any Issuer Free Writing Prospectus shall have been initiated
or threatened by the Commission; and all requests for additional information on
the part of the Commission shall have been complied with to the reasonable
satisfaction of the Agent.

 

(b)                                 On every date specified in
Section 3(k) hereof and on such other dates as reasonably requested by Agent,
Goodwin Procter LLP, counsel for the Agent, shall have furnished to the Agent
such written opinion or opinions, dated as of such date, with respect to such
matters as the Agent may reasonably request, and such counsel shall have
received such papers and information as they may reasonably request to enable
them to pass upon such matters.

 

(c)                                  On every date specified in
Section 3(k) hereof and on such other dates as reasonably requested by Agent,
Cooley LLP, counsel for the Company, shall have furnished to the Agent written
opinion or opinions, dated as of such date, in form and substance reasonably
satisfactory to the Agent.

 

(d)                                 On every date specified in
Section 3(l) hereof and on such other dates as reasonably requested by Agent,
Cooley LLP, Intellectual Property counsel for the Company, shall have furnished
to the Agent written opinion or opinions, dated as of such date, in form and
substance reasonably satisfactory to the Agent.

 

(e)                                  At the dates specified in
Section 3(m) hereof and on such other dates as reasonably requested by Agent,
the independent accountants of the Company who have certified the financial
statements of the Company and its Subsidiaries included or incorporated by
reference in the Registration Statement, the General Disclosure Package and the
Prospectus shall have furnished to the Agent a letter dated as of the date of
delivery thereof and addressed to the Agent in form and substance reasonably
satisfactory to the Agent and its counsel, containing statements and information
of the type ordinarily included in accountants’ “comfort letters” to
underwriters with respect to the financial statements of the Company and its
Subsidiaries included or incorporated by reference in the Registration
Statement, the General Disclosure Package and the Prospectus.

 

(f)                                   Prior to commencement of the offering of
Shares under this Agreement, the Agent shall have received a certificate, signed
on behalf of the Company by its corporate Secretary, in form and substance
reasonably satisfactory to the Agent and its counsel.

 

(g)                                  (i) Upon commencement of the offering of
Shares under this Agreement and on such other dates as reasonably requested by
Agent, the Company will furnish or cause to be furnished promptly to the Agent a
certificate of an officer in a form satisfactory to the Agent stating the
minimum price for the sale of such Shares pursuant to this Agreement and the
maximum number of Shares that may be issued and sold pursuant to this Agreement
or, alternatively, maximum gross proceeds from such sales, as authorized from
time to time by the Company’s board of directors or a duly authorized committee
thereof or, in connection with any amendment, revision or modification of such
minimum price or maximum Share number or amount, a new certificate with respect
thereto and (ii) on each date specified in Section 3(j) and on such other dates
as reasonably requested by Agent, the Agent shall have received a certificate of
executive officers of the Company, one of whom shall be the Chief Financial
Officer, Chief Accounting Officer, Treasurer, or Executive Vice President in the
area of capital markets and investments, dated as of the date thereof, to the
effect that (A) there has been no Material Adverse Effect since the date as of
which information is given in the General Disclosure Package and the Prospectus
as then amended or supplemented, (B) the representations and warranties in
Section 1 hereof are true and correct as of such date and (C) the Company has
complied with all of the agreements entered into in connection with the
transaction contemplated herein and satisfied all conditions on its part to be
performed or satisfied.

 

(h)                                 Since the date of the latest audited
financial statements then included or incorporated by reference in the General
Disclosure Package and the Prospectus, no Material Adverse Effect shall have
occurred.

 

(i)                                     The Company shall have complied with the
provisions of Section 3(c) hereof with respect to the timely furnishing of
prospectuses.

 

16

--------------------------------------------------------------------------------


 

(j)                                    On such dates as reasonably requested by
the Agent, the Company shall have conducted due diligence sessions, in form and
substance reasonably satisfactory to the Agent.

 

(k)                                 All filings with the Commission required by
Rule 424 under the 1933 Act to have been filed by each Applicable Time or
related Settlement Date shall have been made within the applicable time period
prescribed for such filing by Rule 424 (without reliance on Rule 424(b)(8)).

 

(l)                                     The Shares shall have received approval
for listing or quotation on the Nasdaq prior to the first Settlement Date.

 

(m)                             Prior to any Settlement Date, the Company shall
have furnished to the Agent such further information, documents or certificates
as the Agent may reasonably request.

 

Section 7.  Indemnification.

 

(a)                                 The Company will indemnify and hold harmless
the Agent against any losses, claims, damages or liabilities, joint or several,
to which the Agent may become subject, under the 1933 Act or otherwise, insofar
as such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon an untrue statement or alleged untrue statement
of a material fact contained in the Registration Statement, the Basic
Prospectus, the Prospectus Supplement or the Prospectus or any amendment or
supplement thereto, any Issuer Free Writing Prospectus or any “issuer
information” filed or required to be filed pursuant to Rule 433(d) under the
1933 Act, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, and will reimburse the Agent for any
legal or other expenses reasonably incurred by the Agent in connection with
investigating or defending any such action or claim as such expenses are
incurred; provided, however, that the Company shall not be liable in any such
case to the extent that any such loss, claim, damage or liability arises out of
or is based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in the Registration Statement, the Basic Prospectus, the
Prospectus Supplement or the Prospectus, or any amendment or supplement thereto,
or any Issuer Free Writing Prospectus, in reliance upon and in strict conformity
with written information furnished to the Company by the Agent expressly for use
therein.

 

(b)                                 The Agent will indemnify and hold harmless
the Company against any losses, claims, damages or liabilities to which the
Company may become subject, under the 1933 Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon an untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement, the Basic Prospectus, the
Prospectus Supplement or the Prospectus, or any amendment or supplement thereto,
or any Issuer Free Writing Prospectus, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in the
Registration Statement, the Basic Prospectus, the Prospectus Supplement or the
Prospectus, or any such amendment or supplement thereto, or any Issuer Free
Writing Prospectus, in reliance upon and in strict conformity with written
information furnished to the Company by the Agent expressly for use therein; and
will reimburse the Company for any legal or other expenses reasonably incurred
by the Company in connection with investigating or defending any such action or
claim as such expenses are incurred.

 

(c)                                  Promptly after receipt by an indemnified
party under subsection (a) or (b) above of notice of the commencement of any
action, such indemnified party shall, if a claim in respect thereof is to be
made against the indemnifying party under such subsection, notify the
indemnifying party in writing of the commencement thereof; but the omission so
to notify the indemnifying party shall not relieve it from any liability which
it may have to any indemnified party otherwise than under such subsection except
and then only to the extent such indemnifying party is materially prejudiced
thereby. In case any such action shall be brought against any indemnified party
and it shall notify the indemnifying party of the commencement thereof, the
indemnifying party shall be entitled to participate therein and, to the extent
that it shall wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel reasonably satisfactory to
such indemnified party (who shall not, except with the consent of the
indemnified party, be counsel to the indemnifying party), and, after notice from
the indemnifying

 

17

--------------------------------------------------------------------------------


 

party to such indemnified party of its election so to assume the defense
thereof, the indemnifying party shall not be liable to such indemnified party
under this Section 7 for any legal expenses of other counsel or any other
expenses, in each case subsequently incurred by such indemnified party, in
connection with the defense thereof other than reasonable costs of
investigation. No indemnifying party shall, without the written consent of the
indemnified party, effect the settlement or compromise of, or consent to the
entry of any judgment with respect to, any pending or threatened action or claim
in respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified party is an actual or potential party to such
action or claim) unless such settlement, compromise or judgment (i) includes an
unconditional release of the indemnified party from all liability arising out of
such action or claim and (ii) does not include a statement as to or an admission
of fault, culpability or a failure to act, by or on behalf of any indemnified
party.

 

(d)                                 If the indemnification provided for in this
Section 7 is unavailable to hold harmless an indemnified party under subsection
(a) or (b) above in respect of any losses, claims, damages or liabilities (or
actions in respect thereof) referred to therein, then each indemnifying party
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages or liabilities (or actions in respect
thereof) in such proportion as is appropriate to reflect the relative benefits
received by the Company on the one hand and the Agent on the other from the
offering of the Shares to which such loss, claim, damage or liability (or action
in respect thereof) relates. If, however, the allocation provided by the
immediately preceding sentence is not permitted by applicable law, then each
indemnifying party shall contribute to such amount paid or payable by such
indemnified party in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Company on the one hand and
the Agent on the other in connection with the statements or omissions which
resulted in such losses, claims, damages or liabilities (or actions in respect
thereof), as well as any other relevant equitable considerations. The relative
benefits received by the Company on the one hand and the Agent on the other
shall be deemed to be in the same proportion as the total net proceeds from the
offering (before deducting expenses) received by the Company bear to the total
commissions received by the Agent.  The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company on the one hand or the Agent on
the other and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.  The Company and
the Agent agree that it would not be just and equitable if contribution pursuant
to this subsection (d) were determined by pro rata allocation or by any other
method of allocation which does not take account of the equitable considerations
referred to above in this subsection (d).  The amount paid or payable by an
indemnified party as a result of the losses, claims, damages or liabilities (or
actions in respect thereof) referred to above in this subsection (d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim.  Notwithstanding the provisions of this subsection (d), the Agent
shall not be required to contribute any amount in excess of the amount by which
the total compensation received by the Agent with respect to sales of the Shares
sold by it to the public exceeds the amount of any damages which the Agent has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation.

 

(e)                                  The obligations of the Company under this
Section 7 shall be in addition to any liability which the Company may otherwise
have and shall extend, upon the same terms and conditions, to the directors,
officers, employees, attorneys and agents of the Agent and to each person, if
any, who controls the Agent within the meaning of the 1933 Act and each broker
dealer affiliate of the Agent; and the obligations of the Agent under this
Section 7 shall be in addition to any liability which the Agent may otherwise
have and shall extend, upon the same terms and conditions, to each director,
officer, employee, attorney and agent of the Company and to each person, if any,
who controls the Company within the meaning of the 1933 Act.

 

Section 8.  Representations, Warranties and Agreements to Survive Delivery.  The
respective indemnities, agreements, representations, warranties and other
statements of the Company and the Agent, as set forth in this Agreement or made
by or on behalf of them, respectively, pursuant to this Agreement, shall remain
in full force and effect, regardless of any investigation (or any statement as
to the results thereof) made by or on behalf of the Agent or any controlling
person of the Agent, or the Company, or any officer or director or controlling
person of the Company, and shall survive delivery of and payment for the Shares.

 

18

--------------------------------------------------------------------------------


 

Section 9.  No Advisory or Fiduciary Relationship.  The Company acknowledges and
agrees that (i) the Agent is acting solely in the capacity of an arm’s length
contractual counterparty to the Company with respect to the offering of Shares
contemplated hereby (including in connection with determining the terms of such
offering) and (ii) the Agent has not assumed an advisory or fiduciary
responsibility in favor of the Company with respect to the offering contemplated
hereby or the process leading thereto (irrespective of whether the Agent has
advised or is currently advising the Company on other matters) or any other
obligation to the Company except the obligations expressly set forth in this
Agreement and (iii) the Company has consulted its own legal and financial
advisors to the extent it deemed appropriate. The Company agrees that it will
not claim that the Agent has rendered advisory services of any nature or
respect, or owe a fiduciary or similar duty to the Company, in connection with
such transaction or the process leading thereto.

 

Section 10. Termination.

 

(a)                                 The Company shall have the right, by giving
written notice as hereinafter specified, to terminate this Agreement in its sole
discretion at any time.  Any such termination shall be without liability of any
party to any other party, except that (i) with respect to any pending sale
through the Agent for the Company, the obligations of the Company, including in
respect of compensation of the Agent, shall remain in full force and effect
notwithstanding such termination; and (ii) the provisions of Section 1,
Section 5, Section 7,  Section 8, Section 14 and Section 15 of this Agreement
shall remain in full force and effect notwithstanding such termination.

 

(b)                                 The Agent shall have the right, by giving
written notice as hereinafter specified, to terminate this Agreement in its sole
discretion at any time.  Any such termination shall be without liability of any
party to any other party except that (i) with respect to any pending sale
through the Agent for the Company, the obligations of the Agent shall remain in
full force and effect through the completion of the sale notwithstanding such
termination and (ii) the provisions of Section 1, Section 5, Section 7,
Section 8, Section 14 and Section 15 of this Agreement shall remain in full
force and effect notwithstanding such termination.

 

(c)                                  Unless earlier terminated pursuant to this
Section 10, this Agreement shall automatically terminate upon the issuance and
sale of all of the Shares by Stifel Nicolaus on the terms and subject to the
conditions set forth herein except any termination pursuant to this clause
(c) shall in all cases be deemed to provide that Section 1, Section 5,
Section 7, Section 8, Section 14 and Section 15 of this Agreement shall remain
in full force and effect.

 

(d)                                 This Agreement shall remain in full force
and effect until and unless terminated pursuant to Section 10(a),  (b) or
(c) above or otherwise by mutual agreement of the parties; provided that any
such termination by mutual agreement or pursuant to this clause (c) shall in all
cases be deemed to provide that Section 1, Section 5, Section 7, Section 8,
Section 14 and Section 15  of this Agreement shall remain in full force and
effect.

 

(e)                                  Any termination of this Agreement shall be
effective on the date specified in such notice of termination; provided that
such termination shall not be effective until the close of business on the date
of receipt of such notice by the Agent or the Company, as the case may be.  If
such termination shall occur prior to the Settlement Date for any sale of
Shares, such sale shall settle in accordance with the provisions of
Section 2(h) hereof.

 

(f)                                   In the case of any purchase by the Agent
pursuant to a Terms Agreement, the Agent may terminate this Agreement, at any
time at or prior to the Settlement Date (i) if there has been, since the time of
execution of this Agreement or since the respective dates as of which
information is given in the General Disclosure Package or the Prospectus, any
Material Adverse Effect, or (ii) if there has occurred any material adverse
change in the financial markets in the United States or the international
financial markets, any outbreak of hostilities or escalation thereof or other
calamity or crisis or any change or development involving a prospective change
in national or international political, financial or economic conditions, in
each case the effect of which is such as to make it, in the judgment of the
Agent, impracticable or inadvisable to market the Shares or to enforce contracts
for the sale of Shares, or (iii) if trading in any securities of the Company has
been suspended or materially limited by the Commission or the Nasdaq, or if
trading generally on the NYSE, NYSE American or Nasdaq has been suspended or
materially limited, or minimum or maximum prices for trading have been fixed, or
maximum ranges for prices have been required, by any of said exchanges or by
such system or by order of the Commission, FINRA or any other governmental
authority, or (iv) a material disruption has occurred in commercial banking or
securities settlement or clearance

 

19

--------------------------------------------------------------------------------


 

services in the United States, or (v) if a banking moratorium has been declared
by either Federal or New York authorities.

 

Section 11.  Notices.  All statements, requests, notices and agreements
hereunder shall be in writing, and if to Stifel Nicolaus shall be delivered or
sent by mail, electronic mail, telex or facsimile transmission to:

 

Stifel, Nicolaus & Company, Incorporated
787 7th Avenue, 11th Floor
New York, NY 10019
Attention: Syndicate Department

 

With a copy to:

 

Goodwin Procter LLP

620 Eighth Avenue

New York, NY 10018

Attention: Thomas Levato

Email: tlevato@goodwinprocter.com

 

and if to the Company to:

 

Dova Pharmaceuticals, Inc.

240 Leigh Farm Road, Suite 245

Durham, NC 27707

Attention: Alex Sapir, President and Chief Executive Officer

Email: asapir@dova.com

 

With a copy to:

 

Cooley LLP

19951 Freedom Drive

Reston, VA 20190-5656

Attention: Darren DeStefano

Email: ddestefano@cooley.com

 

Any such statements, requests, notices or agreements shall take effect upon
receipt thereof.

 

Section 12.  Parties.  This Agreement shall be binding upon, and inure solely to
the benefit of, the Agent and the Company and, to the extent provided in
Sections 7 and 8 hereof, the officers, directors, employees, attorneys and
agents of the Company and the Agent and each person who controls the Company or
the Agent, and their respective heirs, executors, administrators, successors and
assigns, and no other person shall acquire or have any right under or by virtue
of this Agreement.  No purchaser of Shares through the Agent shall be deemed a
successor or assign by reason merely of such purchase.

 

Section 13.  Time of the Essence.  Time shall be of the essence of this
Agreement.  As used herein, the term “business day” shall mean any day when the
Commission’s office in Washington, D.C. is open for business.

 

Section 14.  Waiver of Jury Trial.  The Company and the Agent hereby irrevocably
waive, to the fullest extent permitted by applicable law, any and all right to
jury trial by jury in any legal proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby.

 

Section 15.  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS
PRINCIPLES OF CONFLICTS OF LAW.

 

20

--------------------------------------------------------------------------------


 

Section 16.  Counterparts.  This Agreement and any Terms Agreement may be
executed by any one or more of the parties hereto and thereto in any number of
counterparts, each of which shall be deemed to be an original, but all such
respective counterparts shall together constitute one and the same instrument. 
This Agreement and any Terms Agreement may be delivered by any party by
facsimile, electronic mail or other electronic transmission.

 

Section 17.   Severability.  The invalidity or unenforceability of any Section,
paragraph or provision of this Agreement shall not affect the validity or
enforceability of any other Section, paragraph or provision hereof.  If any
Section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement between
the Agent and the Company in accordance with its terms.

 

21

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

DOVA PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Mark Hahn

 

 

Name:

Mark Hahn

 

 

Title:

CFO

 

 

Accepted as of the date hereof:

 

 

 

 

 

STIFEL, NICOLAUS & COMPANY, INCORPORATED

 

 

 

 

 

By:

/s/ Daniel J. Covatta

 

 

Name: Daniel J. Covatta

 

 

Title: Managing Director

 

 

22

--------------------------------------------------------------------------------


 

Schedule 1

 

Subsidiaries

 

AkaRx, Inc

Dova Pharmaceuticals Ireland Limited

 

23

--------------------------------------------------------------------------------


 

Annex 1

 

DOVA PHARMACEUTICALS, INC.

 

Common Stock
($0.001 par value per share)

 

TERMS AGREEMENT

 

STIFEL, NICOLAUS & COMPANY, INCORPORATED

One South Street, 15th Floor

Baltimore, MD 21202

Attn: Syndicate Department

 

Ladies and Gentlemen:

 

Dova Pharmaceuticals, Inc., a Delaware corporation (the “Company”), proposes,
subject to the terms and conditions stated herein and in the At-the-Market
Equity Offering Sales Agreement, dated July 27, 2018 (the “Sales Agreement”),
between the Company and Stifel, Nicolaus & Company, Incorporated (the “Agent”),
to issue and sell to the Agent the securities specified in the Schedule hereto
(the “Purchased Securities”).

 

Each of the provisions of the Sales Agreement not specifically related to the
solicitation by the Agent, as agent of the Company, of offers to purchase
securities is incorporated herein by reference in its entirety, and shall be
deemed to be part of this Terms Agreement to the same extent as if such
provisions had been set forth in full herein. Each of the representations and
warranties set forth therein shall be deemed to have been made at and as of the
date of this Terms Agreement and the Applicable Time, except that each
representation and warranty in Section 1 of the Sales Agreement which makes
reference to the Prospectus (as therein defined) shall be deemed to be a
representation and warranty as of the date of the Sales Agreement in relation to
the Prospectus, and also a representation and warranty as of the date of this
Terms Agreement and the Settlement Date in relation to the Prospectus as amended
and supplemented to relate to the Purchased Securities.

 

An amendment to the Registration Statement (as defined in the Sales Agreement),
or a supplement to the Prospectus, as the case may be, relating to the Purchased
Securities, in the form heretofore delivered to the Agent is now proposed to be
filed with the Securities and Exchange Commission.

 

Subject to the terms and conditions set forth herein and in the Sales Agreement
which are incorporated herein by reference, the Company agrees to issue and sell
to the Agent and the latter agrees to purchase from the Company the number of
shares of the Purchased Securities at the time and place and at the purchase
price set forth in the Schedule hereto.

 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement between
the Agent and the Company in accordance with its terms.

 

24

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

DOVA PHARMACEUTICALS, INC.

 

 

 

By:

 

 

 

 

 

Name:

 

 

Title:

 

 

 

Accepted as of the date hereof:

 

 

 

STIFEL, NICOLAUS & COMPANY, INCORPORATED

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

Title:

 

 

 

25

--------------------------------------------------------------------------------